DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 8, 2022 has been entered.
Claims 1-15 have been canceled. Claims 16-39 are pending and have been considered on the merits. All arguments have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16, the recitation of “serum-free bioengineered heart muscle (BHM)” (line 1) is indefinite because the instant specification discloses a BHM protocol performed in a serum-free environment (p.3 line 32-33, p.26 line 1-4, p.30 para 4 & 6). In other words, the instant specification discloses a method of generating a BHM under serum-free conditions. Therefore, it is unclear how the term “serum-free” modifies or describes the BHM itself instead of the process of preparing the BHM? In addition, the recitation of “exhibits an increased twitch tension in response to increased resting length and resting tension” (line 16-17) is indefinite because the term “increased” is a relative term. The term “increased” is not defined by the claim, the instant specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below. The instant claims were analyzed for eligibly pursuant the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance.
The claims are broadly interpreted herein to encompass an in vitro bioengineered heart muscle (BHM) having functional characteristics of an increased twitch tension in response to increased resting length and resting tension, a calcium EC50 higher than 0.2 mM, and at least one of the recited functional characteristics in the instant claim 17. As such, the instant claims are drawn to a composition of matter, which is a statutory category of invention (STEP 1: YES).
The instant specification discloses “[t]he present data suggests that the BHM protocol disclosed herein is a robust, serum-free and reproducible way to produce human myocardium for multiple applications.” (p3 line 23-24). The claims are drawn to a judicial exception in the form of myocardium, i.e., muscular tissue of a heart, which would comprise, e.g., naturally occurring cells such as cardiomyocytes. (See instant specification, p2 line 11-15, p3 line 10-15).
It is noted the claims recite an “in vitro bioengineered heart muscle (BHM).” However, the crux of the instant application is “to produce human myocardium for multiple applications.” (p3 line 23-24). The term “in vitro” is interpreted as isolation, i.e., an isolated myocardium. As such, the claimed BHM would not possess any markedly different characteristics when compared to, e.g., naturally occurring human myocardium. BHM would comprise naturally occurring cells arranged, interacting, and functioning in a manner that would be indistinguishable from their counterparts found in nature. (See instant claims 16-17). Moreover, Janssen (Am J Physiol Heart Circ Physiol. 2010;299:H1741-H1749.) teaches the contraction of the heart encompasses a complex interplay of mechanical, chemical, and electrical properties, and its function can thus be studied from any of these viewpoints (Abstract), such as the relationship between force and calcium (a natural phenomenon) (p.H1743 col left – para 1, for example), and Frank-Starling relationship where contractile strength of the heart is modulated by the length of the cardiac fibers (a natural phenomenon) (p.H1743 col right – para 3, p.H1744 col right – para 2, for example). In addition, the instant specification discloses that the claimed BHM is mechanically stretched until a maximum twitch force is observed at 2 mM calcium (force-length response, Frank-Starling mechanism) (p12 line 26-28, p14 line 19-22, p26 line 4-6), and BHM function is dependent on mechanical stimulation regime (p26 line 30-35, p27 line 8, p28 line 3-4 & 16-18). In other words, functional characteristics of an increased twitch tension in response to increased resting length and resting tension and a calcium EC50 higher than 0.2 mM in claim 16 are the results observed by performing heart contraction experiments using mechanical, chemical, and electrical stimulations. Such functional characteristics does not limit the claimed BHM, because the heart responds to mechanical, chemical, and electrical stimulations and results in the claimed characteristics naturally. Furthermore, Gerisch et al (Front. Genetics. 2018;9(72):1-23.) evidences cardiomyocytes and CD90+ cardiac progenitor cells are naturally present in human myocardium. (Abstract; p14 Results, Identification of CD90+ and CD117+ Cells). As such, the instant claims recite a judicial exception in the form of a natural phenomenon (STEP 2A, PRONG ONE: YES). 
The claims are drawn solely to a judicial exception, and not a method of using the judicial exception. As such, the judicial exception is not integrated into a practical application. (STEP 2A, PRONG TWO: NO). Since the claims are drawn solely to a judicial exception, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (STEP 2B: NO).
Taken together, the instant claims do not constitute patent eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 16-39 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al (US 2009/0061410; 3/5/2009. Cited on IDS) in view of Janssen (Am J Physiol Heart Circ Physiol. 2010;299:H1741-H1749.).
The instant claims recite an in vitro and serum-free bioengineered heart muscle (BHM) produced by a method comprising the steps of (i) cultivating pluripotent stem cells in a basal medium comprising an effective amount of (a) BMP4, Activin A, FGF2, a GSK3-inhibitor, and (b) a serum-free supplement resulting in a final concentration of 0.5-50 mg/ml albumin, 1-100 µg/ml transferrin, 0.1-10 µg/ml ethanol amine, 0.003-0.3 µg/ml sodium selenite, 0.4-40 µg/ml L-carnitine HCl, 0.1-10 µg/ml hydrocortisone, 0.05-5 µl/ml fatty acid supplement, and 0.0001-0.1 µg/ml triodo-L-thyronine (T3), thereby inducing mesoderm differentiation of said pluripotent stem cells; (ii) cultivating the cells obtained in step (i) in a basal medium comprising an effective amount of an inhibitor of the Wnt-signaling pathway and a serum-free supplement as in (i), thereby inducing cardiac differentiation of the cells; and (iii) cultivating the cells obtained in step (ii) in a basal medium comprising an effective amount of a serum-free supplement as in (i), under mechanical stimulation, thereby promoting cardiac maturation, wherein the BHM a) exhibits an increased twitch tension in response to increased resting length and resting tension; and b) exhibits a calcium EC50 higher than 0.2 mM.
The claims are interpreted herein as product-by-process claims. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See also MPEP § 2113
The determination of patentability are based herein on the product itself. As such, the claims are broadly interpreted herein to encompass an in vitro bioengineered heart muscle (BHM) having functional characteristics of an increased twitch tension in response to increased resting length and resting tension, and a calcium EC50 higher than 0.2 mM. It is noted claim 17 further recites specific functional characteristics of the BHM. As such, claim 17 is broadly interpreted herein to encompass any BHM possessing at least one of the recited functional characteristics.
Zimmerman teaches a BHM derived from human cells (Abstract), wherein an in vitro method is used to generate the BHM, and serum-free media may be used (para 0016). More particularly, Zimmerman teaches a multiring engineered heart tissue construct suitable for use in cardiac tissue augmentation and/or replacement therapy (Abstract). Zimmerman further teaches the multiring engineered heart tissue is used to generate a heart muscle construct (para 0022-0023 & 0026-0028).
Zimmerman teaches the BHM has overall twitch tension of more than 2.5 mN, more preferably more than 3 mN, for example 3.5 mN, 4 mN, 4.5 mN, 5 mN, 5.5 mN, 6 mN, 10 mN, 15 mN or more. It is noted 200 µN equals 0.2 mN (para 0035). As such, the BHM taught by Zimmerman possesses a twitch tension of more than 200 μN.
At a minimum, it would have been obvious before the effective filing date of the claimed invention to produce the BHM taught by Zimmerman because Zimmerman further teaches the BHM can advantageously be utilized for cardiac tissue augmentation and/or replacement therapy (Abstract).
Regarding limitations of “wherein the BHM a) exhibits an increased twitch tension in response to increased resting length and resting tension; and b) exhibits a calcium EC50 higher than 0.2 mM” in claim 16 and the “wherein” clause in claim 17, it is noted that such “wherein” clauses do not recite any additional structures, but simply states characteristics of the recited BHM. Janssen teaches that the contraction of the heart encompasses a complex interplay of mechanical, chemical, and electrical properties, and its function can thus be studied from any of these viewpoints (Abstract), such as the relationship between force and calcium (a natural phenomenon) (p.H1743 col left – para 1, for example), and Frank-Starling relationship where contractile strength of the heart is modulated by the length of the cardiac fibers (a natural phenomenon) (p.H1743 col right – para 3, p.H1744 col right – para 2, for example). Therefore, functional characteristics recited in claims 16-17 are the results observed by performing heart contraction experiments using mechanical, chemical, and electrical stimulations. Such functional characteristics does not limit the claimed BHM, but are natural responses of the heart to mechanical, chemical, and electrical stimulations used during experiments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,626,374 in view of Janssen (Am J Physiol Heart Circ Physiol. 2010;299:H1741-H1749.).
It is noted that U.S. 10,626,374 is not in the same family as the instant application; i.e., the ’374 patent does not share any continuity with the instant application. As such, the prohibition against nonstatutory double patenting rejections under 35 U.S.C. § 121 does not apply. 
As discussed above, the instant claims were broadly interpreted herein to encompass an in vitro bioengineered heart muscle (BHM) having functional characteristics of an increased twitch tension in response to increased resting length and resting tension, a calcium EC50 higher than 0.2 mM, and at least one of the recited functional characteristics in the instant claim 17. The conflicting claims are drawn to a method of producing a BHM (Claims 1-18). Practice of the claimed method would invariably produce a BHM. As such, the instant and conflicting claims are drawn to obvious variations of overlapping subject matter. 
It is also noted the conflicting claims recite a method that is substantially similar to the method recited by the product-by-process claims of the instant application. (See conflicting claims 1-18). As such, practice of the conflicting claims would yield a bioengineered heart muscle, which, absent evidence to the contrary, would possess the functional characteristics recited by instant claims 16-17. In addition, Janssen teaches that the contraction of the heart encompasses a complex interplay of mechanical, chemical, and electrical properties, and its function can thus be studied from any of these viewpoints (Abstract), such as the relationship between force and calcium (a natural phenomenon) (p.H1743 col left – para 1, for example), and Frank-Starling relationship where contractile strength of the heart is modulated by the length of the cardiac fibers (a natural phenomenon) (p.H1743 col right – para 3, p.H1744 col right – para 2, for example). Therefore, functional characteristics recited in claims 16-17 are the results observed by performing heart contraction experiments using mechanical, chemical, and electrical stimulations. Such functional characteristics does not limit the claimed BHM, but are natural responses of the heart to mechanical, chemical, and electrical stimulations used during experiments.

Claims 16-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,494,605 in view of Janssen (Am J Physiol Heart Circ Physiol. 2010;299:H1741-H1749.).
As discussed above, the instant claims were broadly interpreted herein to encompass an in vitro bioengineered heart muscle (BHM) having functional characteristics of an increased twitch tension in response to increased resting length and resting tension, a calcium EC50 higher than 0.2 mM, and at least one of the recited functional characteristics in the instant claim 17. The conflicting claims are drawn to a BHM (Claims 1-8). In addition, Janssen teaches that the contraction of the heart encompasses a complex interplay of mechanical, chemical, and electrical properties, and its function can thus be studied from any of these viewpoints (Abstract), such as the relationship between force and calcium (a natural phenomenon) (p.H1743 col left – para 1, for example), and Frank-Starling relationship where contractile strength of the heart is modulated by the length of the cardiac fibers (a natural phenomenon) (p.H1743 col right – para 3, p.H1744 col right – para 2, for example). Therefore, functional characteristics recited in claims 16-17 are the results observed by performing heart contraction experiments using mechanical, chemical, and electrical stimulations. Such functional characteristics does not limit the claimed BHM, but are natural responses of the heart to mechanical, chemical, and electrical stimulations used during experiments. As such, the instant and conflicting claims are drawn to obvious variations of overlapping subject matter.

Claims 16-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,957,483 in view of Janssen (Am J Physiol Heart Circ Physiol. 2010;299:H1741-H1749.). 
It is noted that U.S. 9,957,483 is not in the same family as the instant application; i.e., the ’483 patent does not share any continuity with the instant application. As such, the prohibition against nonstatutory double patenting rejections under 35 U.S.C. § 121 does not apply. 
As discussed above, the instant claims were broadly interpreted herein to encompass an in vitro bioengineered heart muscle (BHM) having functional characteristics of an increased twitch tension in response to increased resting length and resting tension, a calcium EC50 higher than 0.2 mM, and at least one of the recited functional characteristics in the instant claim 17. The conflicting claims are drawn to a method of producing a BHM (Claims 1-10). Practice of the conflicting claims would invariably yield a BHM. As such, the instant and conflicting claims are drawn to obvious variations of overlapping subject matter.
The ’483 patent evidences the conflicting BHM would have a twitch tension of more than 200 µN. (col.9 line 65-col.10 line 12). In addition, Janssen teaches that the contraction of the heart encompasses a complex interplay of mechanical, chemical, and electrical properties, and its function can thus be studied from any of these viewpoints (Abstract), such as the relationship between force and calcium (a natural phenomenon) (p.H1743 col left – para 1, for example), and Frank-Starling relationship where contractile strength of the heart is modulated by the length of the cardiac fibers (a natural phenomenon) (p.H1743 col right – para 3, p.H1744 col right – para 2, for example). Therefore, functional characteristics recited in claims 16-17 are the results observed by performing heart contraction experiments using mechanical, chemical, and electrical stimulations. Such functional characteristics does not limit the claimed BHM, but are natural responses of the heart to mechanical, chemical, and electrical stimulations used during experiments.

Claims 16-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-20 of copending Application No. 16/814,186  (reference application) in view of Janssen (Am J Physiol Heart Circ Physiol. 2010;299:H1741-H1749.).
It is noted that copending Application No. 16/814,186 is not in the same family as the instant application; i.e., the ’186 application does not share any continuity with the instant application. As such, the prohibition against nonstatutory double patenting rejections under 35 U.S.C. § 121 does not apply. 
As discussed above, the instant claims were broadly interpreted herein to encompass an in vitro bioengineered heart muscle (BHM) having functional characteristics of an increased twitch tension in response to increased resting length and resting tension, a calcium EC50 higher than 0.2 mM, and at least one of the recited functional characteristics in the instant claim 17. The conflicting claims are drawn to a method of producing a BHM (Claims 1-8 and 10-20). Practice of the claimed method would invariably produce a BHM. As such, the instant and conflicting claims are drawn to obvious variations of overlapping subject matter. 
 It is also noted the conflicting claims recite a method that is substantially similar to the method recited by the product-by-process claims of the instant application. (See conflicting claims 1-8 and 10-20). As such, practice of the conflicting claims would yield a bioengineered heart muscle, which, absent evidence to the contrary, would possess the functional characteristics recited by instant claims 16-17. In addition, Janssen teaches that the contraction of the heart encompasses a complex interplay of mechanical, chemical, and electrical properties, and its function can thus be studied from any of these viewpoints (Abstract), such as the relationship between force and calcium (a natural phenomenon) (p.H1743 col left – para 1, for example), and Frank-Starling relationship where contractile strength of the heart is modulated by the length of the cardiac fibers (a natural phenomenon) (p.H1743 col right – para 3, p.H1744 col right – para 2, for example). Therefore, functional characteristics recited in claims 16-17 are the results observed by performing heart contraction experiments using mechanical, chemical, and electrical stimulations. Such functional characteristics does not limit the claimed BHM, but are natural responses of the heart to mechanical, chemical, and electrical stimulations used during experiments. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 16/416,580 (reference application). 
It is noted the ’580 application and the instant application are divisional applications of 14/917,103 (issued as US 10,329,532). The ’103 application required a restriction between: Group I, drawn to a method for producing bioengineered heart muscle from pluripotent stem cells; and Group II, drawn to a bioengineered heart muscle. If the subject matter of the ’580 application was originally presented in the ’103 application it would have been included in Group II. As such, the subject matter of the ’580 application was not previously held to be patentably distinct from the subject of the instant application. 
  As discussed above, the instant claims were broadly interpreted herein to encompass an in vitro bioengineered heart muscle (BHM) having functional characteristics of an increased twitch tension in response to increased resting length and resting tension, a calcium EC50 higher than 0.2 mM, and at least one of the recited functional characteristics in the instant claim 17. The conflicting claims are drawn to a BHM (Claims 1-27). Regarding instant claims 16-17, the recited functional characteristics are encompassed by at least conflicting claims 7 and 19-26. As such, the instant and conflicting claims are drawn to obvious variations of overlapping subject matter. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues that the rejection of the phrase “exhibits an increased twitch tension in response to increased resting length and resting tension” under 35 U.S.C. § 112(b) is improper.
These arguments are not found persuasive because the term “increased” is a relative term. The term “increased” is not defined by the claim, the instant specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Applicant argues that BHM according to the claimed invention is an (i) in vitro tissue, (ii) which is serum-free.
These arguments are not found persuasive. Please see 112(b) rejections above regarding the “serum-free” limitation. In addition, Zimmerman does teach an in vitro tissue.

Applicant argues that none of the cited references discloses or suggests a serum-free supplement for reconstitution, and that Zimmermann does not disclose or suggest suitable serum-free media for the generation of an artificial bioengineered heart muscle.
These arguments are not found persuasive. Please see 112(b) rejections above regarding the “serum-free” limitation. In addition, Zimmerman does teach an in vitro tissue. Finally, applicant’s arguments regarding “suitable serum-free media” appear to have no connection to the subject at issue, since rejected claims do not recite serum-free media.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNN Y FAN/Primary Examiner, Art Unit 1651